Exhibit 10.50

Federal-Mogul 2008 Management Incentive Plan

Goal:

The Management Incentive Plan (MIP) is intended to align the actions of
participants with the goals of the Company and reward participants for achieving
or exceeding those goals.

Participants:

Individual employees are eligible for participation in the MIP based on an
appointment by the employee’s Vice President.

Target Bonus:

Target Bonuses are expressed as a percentage of the employee’s Base Annual
Salary. If the employee is paid on a monthly basis, the Base Annual Salary, for
purposes of the MIP Plan, is 12 times the monthly rate. If the employee is paid
on an every-other-week basis, the Base Annual Salary is 26 times the bi-weekly
rate. For bonus calculations, exclude 13th month or other mandated payments in
countries that require them. For calculation purposes, the employee’s Base
Annual Rate as of December 31, 2008 is used.

Target Bonus percentages vary by the position occupied by the individual in the
organization. No changes may be made to the assigned target bonuses without the
written approval of the Director of Compensation and Benefits and/or the Sr.
Vice President of Human Resources. It is the responsibility of the Human
Resource Directors to insure that Target Bonuses are consistent.

Pro-Ration:

When an individual first becomes eligible to participate in the MIP, or is
promoted from a job with one Target Bonus level to another with a different
Target Bonus level, or from one operation to another with different metric
measures, the calculated bonus is pro-rated based on the number of months in the
applicable job. There is no pro-ration for periods of service of less than two
months.

For example; a person newly hired with less than 2 months service would not
receive a MIP payment while a person with 10 months service or more would not be
pro-rated.

If a participant is not actively at work for a period of more than three months
(90 days), his/her award will be pro-rated.

Communications:

Business unit Human Resource Directors are solely responsible for communication
of this MIP plan to participants.



--------------------------------------------------------------------------------

Metrics:

For 2008, the MIP metrics focus on EBITDA, Corporate Free Cash Flow, Sustainable
Global Profitable Growth, Safety, Customer Satisfaction and Service, Inventory,
Material Cost and Scrap, SG&A and Restructuring. Specific metrics apply to
participants depending on their area of responsibility. For example, some
Strategy Board members and their direct reports will be measured on Business
Unit EBITDA rather than corporate wide EBITDA.

Adjustments:

The metrics and their achievement levels are the basis for payout calculations.
However, each participant’s individual performance and contributions will also
be considered and may alter the final payout. In addition, the Company may
reduce the 2008 MIP payment to a Group Operations Vice President, Group Finance
Director or Plant Manager based on its assessment of the results of an audit or
series of audits of plants or locations within the individuals’ group.

MIP Payout Ranges:

The payout range for the 2008 MIP is from 0 to 150% of a participant’s Target
Bonus. For example, if an employee’s Target Bonus is 10% of Base Annual Salary,
he may receive an amount equal from zero up to 15% of Base Annual Salary. Payout
percentages are rounded to the nearest whole percent (0.5 and above rounds up
and any amount under 0.5 rounds down.)

The 2008 MIP bonus payment is limited to a maximum of 150% of an individual’s
Target Bonus.

Minimum Metric Achievement Level:

If, for any metric, the achievement level does not equal or exceed 85% of the
target, the payout for that metric will be zero.

Maximum Metric Achievement Level:

The maximum level of achievement for a payout is 120% of the target for a
metric. At 120% achievement, the MIP payout level is 150% for that metric.

Payout Timing:

MIP participants must be actively employed on the day of payout to be eligible
for a MIP payment. Payments under the 2008 MIP will be made between January 1,
2009 and March 15, 2009 after business results are calculated and audited. In
all countries, local tax laws apply. MIP payments are pensionable income. In the
U.S., payments are subject to 401(k) deduction elections and statutory
withholding.

 

2



--------------------------------------------------------------------------------

Company Discretion:

The Company may make changes to the MIP program and alter, postpone or disallow
individual or location payments as it deems appropriate, within the plan’s
payout range of zero to 150% of Target.

Compensation Committee of the Board of Directors:

All incentive plan designs and awards, if any, are subject to approval of the
Compensation Committee of the Board of Directors.

General Provisions:

a) Withholding of Taxes: Federal-Mogul shall withhold the amount of taxes which,
in the determination of the Company, are required under law with respect to any
amount due or paid under the Plan.

b) Voluntary Termination: Subject to the Company Discretion clause above, in the
event a participant elects to leave Federal-Mogul before payment of the 2008 MIP
bonus is made, all rights under the MIP cease and no benefit is vested, accrued
or due under the MIP.

c) Involuntary Termination: Subject to the Company Discretion clause above, if a
participant is involuntarily terminated for reasons other than “for cause”,
dies, or becomes permanently disabled prior to December 31, 2008, he or she will
be paid a pro-rated portion of his/her calculated MIP Bonus. The pro-ration will
be calculated based on the formula (x times Target MIP Bonus times the final
calculated payout percentage) where x equals a fraction where the numerator is
the number of days the employee is employed in the year and the denominator is
365 (366 in a Leap Year). Payment will be made at the same time active
participants are paid. In the event of involuntary termination, payment of this
pro-rated MIP Bonus is contingent on the employee signing the Agreement and
Release form.

Limitations:

a) No Continued Employment

Neither the establishment of the Plan, participation in the Plan, nor any
payment thereunder shall be deemed to constitute an express or implied contract
of employment of any participant for any period of time or in any way abridge
the rights of Federal-Mogul to determine the terms and conditions of employment
or to terminate the employment of any employee with or without cause at any
time.

b) Other Plans

Nothing contained herein shall limit Federal-Mogul’s power to make regular or
discretionary payments to employees of Federal-Mogul, whether or not they are
participants in this Plan.

 

3